UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2994



In Re: TONEY TUCKER ENTERPRISES, INCORPORATED,
t/a Lexington Park Chrysler Plymouth Jeep
Eagle,

                                                           Debtor.
_________________________

MELDON S. HOLLIS, JR.,

                                            Plaintiff - Appellant,

          and

TONEY TUCKER,

                                                        Plaintiff,

          versus


CHRYSLER CREDIT CORPORATION,

                                             Defendant - Appellee.



                            No. 95-3022


In Re: TONEY TUCKER ENTERPRISES, INCORPORATED,
t/a Lexington Park Chrysler Plymouth Jeep
Eagle,

                                                           Debtor.
_________________________
TONEY TUCKER,

                                           Plaintiff - Appellant,

          and


MELDON S. HOLLIS, JR.,

                                                         Plaintiff,
          versus


CHRYSLER CREDIT CORPORATION,

                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-2442-DKC, BK-94-1-6858-DK)


Submitted:   October 22, 1996         Decided:   November 15, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Meldon S. Hollis, Jr., HOLLIS & ASSOCIATES, P.A., Randallstown,
Maryland; Elmer Douglass Ellis, Washington, D.C., for Appellants.
John Francis Carlton, WHITEFORD, TAYLOR & PRESTON, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     The Appellants appeal from the district court's order finding

them in civil contempt after violating a bankruptcy court order.

Our review of the record discloses that this appeal is without

merit. Accordingly, we affirm on the reasoning of the district

court. Hollis v. Chrysler Credit Corp., Nos. CA-95-2442-DKC; BK-94-
1-6858-DK (D. Md. Oct. 10 & 25, 1995); Tucker v. Chrysler Credit

Corp., Nos. CA-95-2442-DKC; BK-94-1-6858-DK (D. Md. Oct. 10 & 19,

1995). Appellee's motion to dismiss both appeals is denied. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                3